Banke, Chief Judge.
The defendant was convicted of three counts of armed robbery and sentenced to life imprisonment. On appeal, his sole contention is that the evidence was insufficient to support the verdict. Held:
The evidence introduced by the state included the victim’s positive identification of the defendant as the perpetrator. The defendant presented an alibi defense, supported by his sister, his mother, and his girl friend. After a careful review of the record, we hold that the evidence, considered in its totality, was sufficient to enable a rational trier of fact to find the defendant guilty beyond a reasonable doubt. Dunn v. State, 152 Ga. App. 790 (3) (264 SE2d 249) (1979).

Judgment affirmed.


Birdsong, P. J., and Sognier, J., concur.